Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the moving-picture coding device of independent claim 1, the moving-picture coding method of independent claim 2, the non-transitory computer-readable medium of independent claim 3, the moving-picture decoding device of independent claim 4, the moving-picture decoding method of independent claim 5, and the non-transitory computer-readable medium of independent claim 6.  The prior art is particularly deficient regarding a spatial motion information candidate derivation unit configured to add a spatial motion information candidate to a motion information candidate list, the spatial motion information candidate derived from motion information of a block neighboring a coding target block in a space domain; and a history-based motion information candidate derivation unit configured to add a history-based motion information candidate registered in a history-based motion information candidate list to the motion information candidate list, wherein the history-based motion information candidate derivation unit adds the history-based motion information candidate to the motion information candidate list in order from oldest motion information to newly added motion information among the motion information registered in the history-based motion information candidate list without making a comparison of the motion information with the spatial motion information candidate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482